991 F.2d 787
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Calvin L. BUSH, Plaintiff-Appellant,v.VIRGINIA INTERNATIONAL TERMINALS, INCORPORATED, Defendant-Appellee.
No. 92-2159.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 12, 1993Decided:  April 22, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CA-91-843)
Calvin L. Bush, Appellant Pro Se.
Thomas Michael Lucas, Thomas Francis Hennessy, III, VANDEVENTER, BLACK, MEREDITH & MARTIN, Norfolk, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Calvin L. Bush appeals from the district court's order granting the Defendant's motion for judgment pursuant to Fed.  R. Civ. P. 52(c) in Bush's action under 42 U.S.C.A. §§ 2000e-2, 2000e-3 (West 1981 & Supp. 1992).  Our review of the record and the district court's opinion discloses that this appeal is without merit because Bush was terminated for failure to obtain a journeyman's license, a requirement of his job, rather than for any discriminatory or retaliatory purpose.   See McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973);   McNairn v. Sullivan, 929 F.2d 974, 980 (4th Cir. 1991).  Accordingly, we affirm the order of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED